Citation Nr: 1033363	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  00-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for the period prior to May 7, 1999, for a hiatal hernia with 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a disability rating in excess of 30 percent 
for the period from May 7, 1999, to May 21, 2001, for a hiatal 
hernia with GERD, irritable colon syndrome (ICS), and 
diverticulitis.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from November 1974 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in July 2002 and accepted such hearing in lieu of an in-person 
hearing before a Veterans Law Judge.  A transcript of the hearing 
is associated with the claims files.

The Board notes that in a statement received by VA in December 
2003, the Veteran reported that he was satisfied with the 
disability rating of 60 percent for his hiatal hernia with GERD, 
ICS, and diverticulitis granted effective May 21, 2001.  
Therefore, the Board has limited its consideration accordingly.  

This appeal was denied by the Board in a March 2004 decision.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
December 2006, the Court set aside the Board's March 2004 
decision and remanded the case to the Board for action consistent 
with the Court's Order. 

The Board again denied this appeal in a January 2008 decision.  
The Veteran appealed that decision to the Court.  In an Order 
dated in March 2009, the Court granted a joint motion of the 
parties and remanded this matter to the Board for action 
consistent with the joint motion.  In June 2009, the Board 
remanded this case for additional development.  The case has now 
been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  For the period prior to May 7, 1999, the Veteran's hiatal 
hernia with GERD was manifested by considerable impairment of 
health.

2.  For the period from May 7, 1999, to May 21, 2001, the 
Veteran's hiatal hernia with GERD, ICS, and diverticulitis was 
manifested by considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for the period prior to May 7, 1999, for a hiatal hernia with 
GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for the period from May 7, 1999, to May 21, 2001, for a hiatal 
hernia with GERD, ICS, and diverticulitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7323, 7346 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The RO initially adjudicated the Veteran's claim of entitlement 
to an increased rating prior to complying with the notice 
requirements of the VCAA and implementing regulation.  This 
obviously could not be avoided in this case since the Veteran's 
claim was received in February 1999, more than a year prior to 
the enactment of the VCAA.  However, the RO has since addressed 
the Veteran's claim on a de novo basis numerous times.  There is 
no indication or reason to believe that the decision would have 
been different had the claim not been subject to the prior 
adjudications.  Therefore, in the Board's opinion, there is no 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the Board notes that the Court's December 2006 
Order did not identify any deficiencies with the Board's previous 
decisions which determined that the VCAA notice requirements had 
been satisfied.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

Prior to May 7, 1999, at which time the Veteran was granted 
entitlement to service connection for ICS and diverticulitis, the 
Veteran was rated for a hiatal hernia with GERD under 38 C.F.R. § 
4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 30 
percent rating is provided for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  The maximum rating of 60 percent may be 
assigned for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

On May 7, 1999, ICS and diverticulitis were added to the 
Veteran's rating for his service-connected hiatal hernia with 
GERD.  ICS is rated under Diagnostic Code 7319, under which a 
maximum disability rating of 30 percent is warranted for severe 
ICS productive of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  38 
C.F.R. § 4.114.

Diverticulitis is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7327, which states that diverticulitis is to be rated as ICS, 
peritoneal adhesions, or ulcerative colitis, depending upon the 
predominant disability picture.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
hiatal hernia with GERD, ICS, and diverticulitis.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

The Veteran was afforded a VA examination in September 1999.  At 
that time, the Veteran reported that he experienced heartburn 
almost all the time and that it had been relatively constant for 
the preceding 18 years.  He reported that he took Pepto-Bismol, 
Pepcid, and Tagamet for relief.  The Veteran also reported that 
he was being considered for a prescription of Prilosec for 
treatment from his doctor at the VA Medical Center.  Upon 
physical examination, there was no abdominal tenderness.  The 
liver, spleen, and kidneys were not palpable.  There were no 
masses or areas of tenderness.  The examiner diagnosed hiatal 
hernia with GERD and reported that it was relatively severe.

The Veteran was afforded another VA examination in April 2001.  
At that time, the Veteran reported experiencing pyrosis when 
incumbent.  The Veteran reported taking Ranitidine for his GERD 
symptoms and also reported that he self-medicated with Pepto-
Bismol, Pepcid, Metamucil, and Mylanta.  The Veteran denied 
dysphagia and there was no hematemesis or melena.  The Veteran 
also denied nausea and vomiting.  Upon physical examination, the 
Veteran was found to weigh 219 pounds.  He reported that his 
appetite had recently been "off" and that he had lost weight.  
Regardless, the examiner noted that the Veteran was still 
substantially overweight.  The examiner noted that the Veteran's 
general state of health appeared to be good.  The examiner 
continued the diagnosis of hiatal hernia with GERD and noted that 
there was no evidence of obstruction, spasm, or need for 
dilation.  

In June 2001, the Veteran underwent an upper gastrointestinal 
(GI) series at the VA Medical Center.  At that time, the 
Veteran's weight was recorded at 224 pounds.  The upper GI series 
disclosed that the Veteran's esophagus appeared normal in 
morphology and was without evidence of strictures or mass 
lesions.  The Veteran's esophageal motility appeared normal, and 
a small hiatal hernia was identified.  There was no 
gastroesophageal reflux observed during the examination.  The 
Veteran's stomach appeared normal and was without evidence of 
masses or ulcers.  Normal peristalsis was identified, and there 
was no evidence of obstruction.  The impression was a small 
hiatal hernia, but an otherwise negative upper GI.  

In August 2001, the Veteran underwent an upper endoscopy.  At 
that time the Veteran's esophagus, stomach, pylorus, duodenal 
bulb, and duodenum were all found to be normal.  The diagnosis 
after endoscopy was normal upper GI.  

A review of the VA Medical Center treatment records shows that 
the Veteran has been periodically seen for GI complaints since at 
least November 1998.  He has complained of dyspepsia, heartburn, 
stomach pain, and diarrhea.  A January 1999 treatment note lists 
the Veteran's weight as 223 pounds.  

Also of record are private treatment records which show that the 
Veteran has received private treatment for his GI symptoms since 
November 1994.  A review of the private treatment records shows 
that the Veteran has complained of heartburn, diarrhea, abdominal 
pain, and stomach cramping.  The Veteran has been diagnosed by 
this private physician with gastritis, diverticulitis, irritable 
bowel syndrome, spastic colon, and hiatal hernia. 

The Veteran has asserted that because the September 1999 VA 
examiner noted that his hiatal hernia with GERD was severe, he 
should be awarded a higher rating from the date of his claim for 
increase.  In this regard, the Board notes that the VA examiners 
use of the word "severe" is not substantiated by the 
examination findings in the examination report and appears to 
have been based primarily on the Veteran's reported complaints.  
Additionally, the other objective evidence of record; to include 
the April 2001 VA examination report, the June 2001 upper GI 
series report, and the August 2001 upper endoscopy report; do not 
support the conclusion that the Veteran experienced a severe 
impairment from his hiatal hernia with GERD, ICS and 
diverticulitis. 

Also of record are several statements from the Veteran describing 
his various GI symptoms and their severity.  He reported that his 
GI symptoms were so severe that he sometimes felt like he would 
pass out.  He has also reported that his GI problems affected his 
sleep to the point where he had to elevate his head with four or 
five pillows to keep food and acid from coming up into his mouth.  
The Veteran reported that on occasion, some food or acid would go 
down his windpipe and that he feared he might die in his sleep.  

The Veteran's statements of record tend to indicate that the 
Veteran experiences a much more severe impairment than the 
statements he has made at his VA examinations and the objective 
medical findings of record disclose.  As discussed above, the 
findings at the Veteran's VA examinations were minimal and his 
June 2001 upper GI series and August 2001 endoscopy were normal.  

The Veteran is competent to describe his symptoms.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, where the lay description of symptomatology is so 
significantly different from the objective medical evidence, as 
it is in this case, the Board must determine which is more 
probative.  In this case, the Board finds that the objective 
evidence is more probative than the Veteran's lay accounts of the 
severity of his symptoms.  In this regard, the Board notes that 
while a Veteran's testimony may not be ignored simply because he 
is an interested party and stands to gain monetary benefis; 
personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In sum, the Board finds that the Veteran's statements of 
symptomatology to the RO are not credible because they are not 
supported by the objective evidence of record.  Additionally, the 
Veteran's statements to the RO are drastically different than the 
Veteran's own statements regarding his symptoms made to medical 
care providers for treatment purposes and toVA examiners for 
compensation and pension purposes.

Additionally, the Board addresses the Veteran's statement at his 
April 2001 VA examination that his appetite had been off and that 
he had recently lost weight.  In this regard, the Board notes 
that a review of the medical records on file shows that the 
Veteran's weight has remained fairly stable throughout the 
pendancy of this appeal.  There has been no considerable weight 
loss, and the April 2001 VA examiner noted that even though the 
Veteran reported that he had recently lost weight, he was still 
substantially overweight.  

For the period prior to May 7, 1999, the Board finds that the 
Veteran's GI symptoms do not represent more than considerable 
impairment of health as a result of his hiatal hernia with GERD.  
For the period from May 7, 1999, to May 21, 2001, the Board again 
finds that the Veteran's GI symptoms do not represent more than 
considerable impairment of health as a result of his hiatal 
hernia with GERD, ICS and diverticulitis.

Consideration has been given to assigning a higher rating for 
both of these periods.  However, the Veteran's symptoms of 
heartburn (pyrosis) and occasionally reported abdominal pain and 
cramping do not warrant a higher rating under Diagnostic Code 
7346 because there is no evidence that the Veteran experienced 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health for either period.

Consideration has been given to assigning a higher rating under 
another GI diagnostic code for the period prior to May 7, 1999.  
However, for that period, the Veteran was only service-connected 
for hiatal hernia with GERD and Diagnostic Code 7346, used for 
evaluating hiatal hernias, adequately accounts for the various 
symptoms described by the Veteran.  Use of a different diagnostic 
code would not be appropriate for this period.

For the period from May 7, 1999, to May 21, 2001, consideration 
has been given to assigning a disability rating under Diagnostic 
Code 7319, used for evaluating ICS.  However, the Board notes 
that the maximum schedular rating under Diagnostic Code 7319 is 
30 percent.  Therefore, as the Veteran was already in receipt of 
a disability rating of 30 percent for this period, it is in the 
best interest of the Veteran to apply Diagnostic Code 7346, which 
allows for a maximum schedular rating of 60 percent.  
Additionally, as discussed above, the Veteran cannot receive 
separate disability ratings under both diagnostic codes, as it 
would be in violation of 38 C.F.R. § 4.14.  38 C.F.R. § 4.113. 

As discussed above, diverticulitis can be rated as either ICS, 
peritoneal adhesions, or ulcerative colitis, depending upon the 
predominant disability picture.  38 C.F.R. § 4.114, Diagnostic 
Code 7327.

Consideration has been given to assigning a higher rating for the 
period from May 7, 1999, to May 21, 2001, under Diagnostic Code 
7301 used for evaluating peritoneal adhesions.  However, the 
evidence of record does not show that the Veteran has peritoneal 
adhesions and so, the evaluation criteria under Diagnostic Code 
7301 would not be appropriate for rating the Veteran's disability 
as it does not represent the predominant disability picture.

Consideration has also been given to assigning a higher rating 
for the period from May 7, 1999, to May 21, 2001, under 
Diagnostic Code 7323 used for evaluating ulcerative colitis.  
However, the evidence of record does not show that the Veteran 
has ulcerative colitis, or that he even experiences the symptoms 
of ulcerative colitis.  Therefore, Diagnostic Code 7323 would not 
be appropriate for rating the Veteran's disability as it does not 
represent the predominant disability picture.      

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating of 30 percent.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.


(CONTINUED ON NEXT PAGE) 


ORDER

Entitlement to a disability rating in excess of 30 percent for 
the period prior to May 7, 1999, for a hiatal hernia with GERD is 
denied.

Entitlement to a disability rating in excess of 30 percent for 
the period from May 7, 1999, to May 21, 2001, for a hiatal hernia 
with GERD, ICS and diverticulitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


